Citation Nr: 1804284	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  09-27 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected status post multiple surgeries to the right shoulder with complex region pain syndrome.

2.  Entitlement to higher staged initial evaluations for service-connected mechanical neck pain, currently rated 10 percent prior to October 25, 2012, 20 percent from October 25, 2012 through October 8, 2014, and 30 percent from October 9, 2014,.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from August 1994 to August 1998, from November 2003 to April 2004, and from September 2005 to May 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, granted entitlement to service connection for status post multiple surgeries to the right shoulder with complex region pain syndrome and assigned a 30 percent initial evaluation, effective May 22, 2007, and granted entitlement to service connection for mechanical neck pain and assigned a noncompensable initial evaluation effective May 22, 2007.

During the pendency of the appeal, a March 2013 rating decision, in pertinent part, granted a 20 percent staged initial evaluation for mechanical neck pain, effective from October 25, 2012.  Additionally, a July 2015 rating decision assigned a 10 percent staged initial evaluation for mechanical neck pain, effective May 22, 2007, and a 30 percent staged initial evaluation, effective October 9, 2014.

In October 2014, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In January 2015, February 2016 and March 2017, the Board remanded the claims for further development.


FINDINGS OF FACT

1.  The Veteran's right shoulder disability is manifested by pain productive of limitation of motion of the major arm no worse than midway between side and shoulder level.

2.  For the rating period from May 22, 2007 through October 24, 2012, the Veteran's neck disability was manifested by pain productive of limitation of motion with flexion greater than 30 degrees with combined range of motion greater than 120 degrees. 

3.  For the rating period from October 25, 2012 through October 8, 2014, the Veteran's neck disability was manifested by pain productive of limitation of motion with flexion greater than 15 degrees.

4.  For the rating period from October 9, 2014, the Veteran's neck disability has been manifested by pain with limitation of motion not comparable to unfavorable ankylosis of the entire cervical spine.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for status post multiple surgeries to the right shoulder with complex region pain syndrome have not been met. 38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2017).

2.  The criteria for higher staged initial evaluations for mechanical neck pain, in excess of 10 percent prior to October 25, 2012, in excess of 20 percent from October 25, 2012 through October 8, 2014, or in excess of 30 percent from October 9, 2014, have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Rating - General Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Similarly where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.   

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 206 -07 (1995) (diagnostic codes that provide ratings solely based on loss of range of motion must consider functional loss and factors of joint disability attributable to pain).

It is important to note that the April 2017 VA examination reports comply with the holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 4.59  as requiring examinations to include joint testing in both active and passive motion, in weight-bearing and non-weight bearing, and, when possible, of the opposite joint. Id. at 169-70; see also Barr, 21 Vet. App. 312 (holding that when VA provides an examination, it must be adequate).

Right Shoulder

The Veteran's status post multiple surgeries to the right shoulder with complex region pain syndrome is rated 30 percent disabling for the entire appeal period pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Because the evidence shows that the Veteran is right-handed, his right side is considered his major (or dominant) side.  A 30 percent rating is assigned for limitation of arms motion midway between the side and shoulder level.  A maximum 40 percent rating is assigned for limitation of arm motion to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2017).  

On VA examination in January 2008, active and passive forward flexion of the right shoulder was to 90 degrees, abduction was to 90 degrees, external rotation was to 90 degrees and internal rotation was to 30 degrees.  Range of motion of the shoulder was limited by pain at the extremes, but not by weakness, fatigability, or lack of endurance following repetitive use or flares.  X-rays of the right shoulder showed that he was status post distal clavicle excision.  The glenohumeral joint appeared to have good space.            

On VA examination in January 2012, forward flexion of the right shoulder was to 90 degrees with objective evidence of painful motion beginning at 90 degrees.  Right shoulder abduction was to 90 degrees with objective evidence of painful motion beginning at 90 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  Post-test, flexion was to 90 degrees.  Abduction was to 90 degrees.  There was no additional limitation in range of motion of the shoulder and arm following repetitive-use testing.  Functional loss and/or functional impairment were described as less movement than normal, excess fatigability, and pain on movement.  There was no localized tenderness or pain on palpation of the joints/soft tissue/biceps tendon of the shoulder.  There was guarding of the shoulder.  There was no ankylosis of the glenohumeral articulation. There was no history of recurrent dislocation of the glenohumeral joint.  Degenerative or traumatic arthritis was no documented.

On VA examination in March 2015, forward flexion of the right shoulder was to 30 degrees.  Abduction was to 30 degrees.  External and internal rotation was each to 0 degrees.  Pain was exhibited on all ranges of motion.  After repeated use, flexion was to 25 degrees.  Abduction was to 25 degrees.  External and internal rotation was each to 0 degrees.  There was no ankylosis.     

On VA examination in April 2016, forward flexion of the right shoulder was to 140 degrees.  Abduction was to 140 degrees.  External rotation was to 90 degrees.  Internal rotation was to 90 degrees.  Following repetitive use testing, flexion was to 60 degrees.  Abduction was to 60 degrees.  External rotation was to 20 degrees.  Internal rotation was to 20 degrees.  During flare-ups, flexion was to 60 degrees.  Abduction was to 60 degrees.  External rotation was to 20 degrees.  Internal rotation was to 90 degrees.  There was no ankylosis.      

On VA examination in June 2016, forward flexion was to 5 degrees.  Abduction was to 5 degrees.  External rotation was to 90 degrees.  Internal rotation was to 90 degrees.  Pain was not noted on examination.  The examiner noted that there was no additional loss of function or range of motion after three repetitions and that the examination was medically inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner stated that the Veteran have submaximal effort with respect to the right shoulder and range of motion goniometer measurement.  However, observation revealed that the Veteran was able to flex/abduct his right shoulder close to 180 degrees when taking off his shirt for physical examination.  The examiner further noted that the examination was medically inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner felt that there was no diagnosis with respect to the right shoulder because there was no pathology to render a diagnosis.

On VA examination in April 2017, forward flexion of the right shoulder was to 35 degrees.  Right shoulder abduction was to 40 degrees.  Right shoulder internal rotation was to 15 degrees.  There was evidence of pain on passive range of motion testing.  There was evidence of pain when the joint was used in non-weight bearing.  The opposing joint was not undamaged.  Post-test right shoulder flexion was to 35 degrees.  Right shoulder abduction was to 40 degrees.  Internal rotation was to 15 degrees.  Examination was not conducted during a flare-up.  There was no ankylosis.  There was no shoulder instability, dislocation or labral pathology suspected.                       

The Board finds that the preponderance of the evidence is against the Veteran's claim for a disability rating greater than 30 percent for a disability of the right shoulder.  The Veteran has contended that this disability is more disabling than currently evaluated. The evidence of record does not support his assertions regarding worsening of this disability. The Board notes that range of motion findings varied substantially during the appeal period, and that at least one examiner (in June 2016) noted that he did not produce full effort or that range of motion findings were not consistent with objective evidence of right shoulder disability.  The Board does not find reliable evidence that the criteria for a higher rating were met. 

A higher rating, 40 percent, for the service-connected right shoulder disability is not warranted. Throughout the appeal period the evidence does not more nearly approximate or equate to the limitation of motion of 25 degrees from the side under Diagnostic Code 5201 even considering functional loss due to pain, weakness, or painful movement under 38 C.F.R. §§ 4.40, 4.45 and repetitive use.  Notably, the VA examiners of record (January 2008, January 2012, March 2015, April 2016 and June 2016) did not find any functional loss due to weakened movement, excess fatigability, or incoordination.  These are the requirements for the next higher percentage rating based on limitation of motion of the arm of the major extremity under Diagnostic Code 5201.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.
Thus, the Board finds that the criteria for a disability rating greater than 30 percent for a right shoulder disability have not been met.

Mechanical Neck Pain

The Veteran's service-connected neck disability is currently evaluated under Diagnostic Code 5237, used to evaluate cervical strains. 38 C.F.R. § 4.71a, Diagnostic Code 5237.  He is currently assigned a 10 percent rating for the rating period from May 22, 2007 through October 24, 2012; 20 percent from October 25, 2012 through October 8, 2014, and 30 percent from October 9, 2014.  Spine disabilities other than intervertebral disc syndrome are evaluated under the general rating formula for rating diseases and injuries of the spine.  Id.  

Under the general rating formula, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; 

A 40 percent rating is warranted if there is unfavorable ankylosis of the entire cervical spine;  

A 100 percent rating is warranted for ankylosis of the entire spine.  Id. 

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  Id., Note (1). 

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2017). 

The Board has also considered whether an increased rating is warranted via application of Diagnostic Code 5243, concerning intervertebral disc syndrome.  That code section provides that intervertebral disc syndrome may be rated under the general rating formula for diseases and injuries of the spine, outlined above, or it may also be rated on incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.  The rating criteria for intervertebral disc syndrome based on incapacitating episodes provides that a 20 percent rating applies for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating applies where the evidence shows incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  A 60 percent rating applies where evidence shows the incapacitating episodes have a total duration of at least 6 weeks during the past 12 months. 

Note (1) to Diagnostic Code 5243 defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

On VA examination in January 2008, forward flexion of the neck was to 40 degrees, extension was to 30 degrees, axial rotation was to 45 degrees, bilaterally and lateral bending was to 45 degrees, bilaterally.  Range of motion of the neck was not limited by pain, weakness, fatigability, or lack of endurance following repetitive use or flares.  The neck was nontender to palpation.  There was 5/5 strength in the myotomes of C5-T2 and sensation was intact in the dermatomes of C5-T2.  There was negative Hoffman's reflex, bilaterally.  X-rays of the cervical spine were essentially negative.  

On VA examination on October 25, 2012, forward flexion of the neck was to 30 degrees with objective evidence of pain at 30 degrees.  Extension was to 30 degrees with objective evidence of pain at 25 degrees.  Right lateral flexion was to 40 degrees with no objective evidence of painful motion.  Left lateral flexion was to 45 degrees or greater with no objective evidence of painful motion.  Right lateral rotation was to 60 degrees with evidence of painful motion at 60 degrees.  Left lateral rotation was to 70 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  Post-test forward flexion was to 30 degrees.  Post-test extension was to 30 degrees.  Post-test right lateral flexion was to 40 degrees.  Post-test left lateral flexion was to 45 degrees or greater.  Post-test right lateral rotation was to 60 degrees.  Post-test left lateral rotation was to 70 degrees.  Functional loss and/or functional impairment were described as less movement than normal and pain on movement.  There was localized tenderness or pain to palpation for joints/soft tissue of the neck.  There was no guarding or muscle spasm of the neck.  Muscle strength testing was normal.  Reflex exam was normal.  Sensory exam was normal.  There were no other neurologic abnormalities related to the neck (such as bowel or bladder problems due to cervical myelopathy).  There was no intervertebral disc syndrome of the cervical spine.  Arthritis of the cervical spine was not documented.  There was no vertebral fracture.              

On October 9, 2014, the Veteran testified that his neck disability had worsened.

On VA examination in March 2015, forward flexion of the neck was to 25 degrees.  Extension was to 20 degrees.  Right lateral flexion was to 20 degrees.  Left lateral flexion was to 15 degrees.  Right lateral rotation was to 25 degrees.  Left lateral rotation was to 25 degrees.  Pain was exhibited on all ranges of motion.  After repetitive use, forward flexion was to 10 degrees.  Extension was to 10 degrees.  Right lateral flexion was to 10 degrees.  Left lateral flexion was to 10 degrees.  Right lateral rotation was to 20 degrees.  Left lateral rotation was to 20 degrees.  There was no ankylosis of the spine.  There were no other neurological abnormalities related to the neck such as bowel or bladder problems due to cervical myelopathy.  The Veteran was noted to have intervertebral disc syndrome of the cervical spine, however, he did not require any bed rest prescribed by a physician in the past 12 months.    

On VA examination in April 2016, forward flexion of the neck was to 30 degrees.  Extension was to 10 degrees.  Right lateral flexion was to 10 degrees.  Left lateral flexion was to 20 degrees.  Right lateral rotation was to 20 degrees.  Left lateral rotation was to 30 degrees.  After repeated use, forward flexion was to 20 degrees.  Extension was to 10 degrees.  Right lateral flexion was to 10 degrees.  Left lateral flexion was to 10 degrees.  Right lateral rotation was to 80 degrees.  Left lateral rotation was to 80 degrees.  There was no ankylosis of the spine.  There were no other neurological abnormalities related to the neck such as bowel or bladder problems due to cervical myelopathy.  The Veteran was noted to have intervertebral disc syndrome of the cervical spine, however, he did not require any bed rest prescribed by a physician in the past 12 months.    

On VA examination in April 2017, forward flexion of the neck was to 20 degrees.  Extension was to 10 degrees.  Right lateral flexion was to 10 degrees.  Left lateral flexion was to 10 degrees.  Right lateral rotation was to 10 degrees.  Left lateral rotation was to 10 degrees.  After repeated use, forward flexion was to 20 degrees.  Extension was to 10 degrees.  Right lateral flexion was to 15 degrees.  Left lateral flexion was to 10 degrees.  Right lateral rotation was to 20 degrees.  Left lateral rotation was to 10 degrees.  There was no ankylosis of the spine.  There were no other neurological abnormalities related to the neck such as bowel or bladder problems due to cervical myelopathy.  

For the rating period from October 22, 2017 through October 24, 2012, the clinical evidence of record does not show forward flexion of the cervical spine to between 15 and 30 degrees, or combined range of motion of the cervical spine to less than 170 degrees, or severe muscle spasm guarding which results in abnormal spinal contour -- criteria that is required for a 20 percent rating under Diagnostic Code 5237.

For the rating period from October 25, 2012 through October 8, 2014, the clinical evidence record does not show forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine -- criteria that is required for a 30 percent rating under Diagnostic Code 5237.

From October 9, 2014, the clinical evidence of record does not show limitation of motion due to pain comparable to unfavorable ankylosis of the entire cervical spine - criteria that is required for a 40 percent rating under Diagnostic Code 5237.  

Thus, the preponderance of the competent and probative evidence of record is against a finding of functional impairment warranting an initial rating in excess of a 10 percent rating for the rating period from October 22, 2007 through October 24, 2012, in excess of 20 percent for the rating period from October 25, 2012 through October 8, 2014, and/or in excess of 30 percent for the rating period from October 9, 2014, for the service-connected mechanical neck pain under this Diagnostic Code. 

The Board also finds that higher disability ratings are not warranted for the neck disability under DeLuca.  While the VA examination reports show complaints of pain of the neck, consideration of this pain does not support higher evaluations.

There is no indication of neurological impairment associated with the Veteran's neck disability.  Thus, a separate rating based on associated neurological impairment is not warranted.  Id. 

In addition, there is no evidence of record that the Veteran's neck disability has resulted in incapacitating episodes.  Accordingly, the Board finds that he is not entitled to a rating in excess of 10 percent for the rating period from October 22, 2007 through October 24, 2012, in excess of 20 for the rating period from October 25, 2012 through October 8, 2014, and/or in excess of 30 percent for the rating period from October 9, 2014, based upon incapacitating episodes.   As the preponderance of the evidence is against the claim, the appeal is denied.





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial evaluation in excess of 30 percent for status post multiple surgeries to the right shoulder with complex region pain syndrome is denied. 

Entitlement to higher initial evaluations for mechanical neck pain, in excess of 10 percent during the rating period from May 22, 2007 through October 24, 2012, in excess of 20 percent during the rating period from October 25, 2012 through October 8, 2014, and/or in excess of 30 percent during the rating priod from October 9, 2014, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


